Citation Nr: 0740785	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-30 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease (DDD), L4-L5 and L5-S1.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from February 2003 to May 
2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
The appeal ensued following a January 2005 rating decision in 
which service connection was established for PTSD and for DDD 
at L4-L5 and L5-S1.  Initially, a 30 percent rating was 
assigned for PTSD, effective from the date following the 
veteran's discharge from service - May 21, 2004.  A 20 
percent rating, also from May 21, 2004, was assigned for the 
veteran's low back disorder.  In a March 2007 rating 
decision, the PTSD disability rating was increased to 50 
percent from the May 21, 2004, date.  The appeal continues.  


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
currently manifested by persistent symptoms including 
emotional numbing that might be interpreted as a flattened 
effect or social alienation and with disturbances in 
motivation and mood; he continues outpatient treatment for 
his psychiatric symptoms.  He also continues to take 
medication and has experienced better sleeping and the 
symptoms of anxiety, irritability, and restlessness have 
resolved.  

2.  The veteran's low back disability is manifested by some 
painful limitation of motion but without neurological 
symptoms.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.125, 4.130, Diagnostic Code (DC) 9411 
(2007).  

2.  The schedular criteria for an initial rating in excess of 
20 percent for DDD at L4-L5 and L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5102, 4103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.71, DC 5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an October 
2004 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA orthopedic and psychological 
examinations, and statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
June 2007.  Appellant is not predjudiced by this notice in 
view of the outcome herein, his being represented by a 
service organization that presumably knows the law, and the 
showing that there is no additional evidence to be obtained.

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

As the veteran expressed disagreement with the initial 
evaluations assigned, Fenderson v. West, 12 Vet. App. 119 
(1999) is applicable.  Fenderson contemplated "staged 
ratings" for discrete intervals based on changes in levels of 
symptomatology.  

Rating In Excess of 50% Percent for PTSD

Review of the veteran's service records reflects that he 
served in Kuwait and Iraq.  He received imminent danger pay.  
He received numerous awards, medals, and commendations.  

Post service VA records from 2004 show that the veteran was 
seen in the mental health clinical with impression suggestive 
of attention deficit hyperactivity disorder.  He reported 
that he had trouble sleeping and sometimes awoke confused as 
to where he was.  

When examined by VA in November 2004, the veteran indicated 
that he was a convoy escort and rode the back of a truck 
manning the machine gun.  They were often in combat 
situations in Iraq often drawing sniper fire.  His sleeping 
quarters were often fired upon, occasionally resulting in 
casualties.  Currently, he attended college and worked 20 
hours per week at a gardening center.  He lived at home with 
his family and had a girlfriend.  He went to the gym 2 to 3 
times per week.  

On mental status exam, the veteran was alert and somewhat 
anxious but with no evidence of a thought disorder.  He had a 
rather pronounced stammer/stutter which he said that he had 
had since childhood, although it was worse since returning 
from Iraq.  He denied hallucinations, delusions, or ideas of 
reference, although he said that every time he got a phone 
call, he feared that he was being called back up.  Eye 
contact and interaction were appropriate.  He denied 
suicidality or homicidality.  He was able to maintain 
activities of daily living.  The veteran was oriented in all 
spheres.  His memory was good, and he managed his own 
affairs.  Rate and flow of speech were somewhat rapid but 
within normal limits.  He denied panic attacks, although he 
said that he experienced anxiety attacks and that his mind 
raced.  He also got depressed.  He had sleep difficulty with 
service-related dreams.  He had hyper-reaction to fireworks.  
The diagnosis was PTSD, subacute and moderately severe, and 
attention deficit disorder, by history.  His Global 
Assessment of Functioning (GAF) score was 50.  

Subsequently dated VA records through 2006 show that the 
veteran continued with outpatient individual and group 
therapy for ongoing symptoms related to PTSD.  In August 
2006, it was noted that the veteran's medication had been 
beneficial with concentration and ability to focus, 
particularly in the area of his academic work and 
occupational functioning.  His sleeping had improved, and he 
no longer over ate.  Symptoms of anxiety, including 
irritability and restlessness had resolved.  Exam showed that 
his speech was normal.  This thought process was linear and 
goal directed.  He denied suicidal/homicidal ideation.  There 
was no evidence of delusions of hallucinations.  His GAF 
continued to be 50.  

In a statement from his primary therapist dated in January 
2007, it was noted that the veteran had been in treatment 
since 2004.  His medication had been beneficial in enabling 
him to redirect intrusive and disturbing memories of his 
symptoms described as a kind of emotional numbing that might 
be interpreted as flattened effect or social alienation which 
he experienced in an emotionally painful manner.  Over a 
period of time, the veteran had had disturbances in both 
motivation and mood.  

Under the current schedular criteria, DC 9411 (for PTSD), 38 
C.F.R. § 4.130, the condition is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders.  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.  38 C.F.R. § 4.130, 
DC 9411 (2007).

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

Upon review of the record, the Board concludes that the 
competent and objective medical evidence of record 
demonstrates that the veteran's disability picture for his 
service-connected PTSD most nearly approximates the criteria 
for the currently assigned 50 percent evaluation under DC 
9411, and no more.  The veteran has been consistently 
described as having PTSD symptomatology that includes sleep 
disturbance with some service-related nightmares, with 
irritability and restlessness, although recent evidence 
suggests improvement of these symptoms with medication.  
However, as indicated by the records, to include a statement 
from his primary therapist, he has been in therapy since 2004 
for his PTSD symptoms and continues to take medication, and 
has exhibited disturbances in motivation and mood and has 
emotional numbing with social alienation.  His GAF score is 
50.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness".  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (1994) (DSM-IV).  A GAF score is highly probative, as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994). As a GAF score of 50 denotes 
serious symptoms or any serious impairment in social and 
occupational functioning, the Board is of the view that the 
veteran's current medical findings, particularly in view of 
the above-addressed descriptions of the veteran's PTSD 
symptomatology, demonstrates that the service- connected 
psychiatric disability is productive of reduced reliability 
and productivity, characteristic of pertinent disability 
criteria warranting no more than the currently assigned 50 
percent rating.

The evidence of record is totally devoid of any report of 
obsessional behavior, or illogical or irrelevant speech, such 
as to warrant a 70 percent evaluation for PTSD.

The collective objective findings of the clinical evidence, 
to include oriented in all spheres and essentially normal 
speech, are barely representative of pertinent disability 
warranting a 50 percent rating under the current rating 
criteria.  Given the foregoing observations, the Board finds 
that, under the above-cited criteria, the preponderance of 
the evidence is against an initial rating in excess of 50 
percent for the service-connected PTSD.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.130, DC 9411.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD, 
as the Court indicated can be done in this type of case.  
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.

Lastly, the evidence of record does not show marked 
interference with his employment, or that the psychiatric 
condition in the past, or now, requires frequent periods of 
hospitalization, rendering impractical the use of the regular 
schedular standards.  Therefore, the Board does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.

Rating In Excess of 20 Percent for DDD at L4-L5 and L5-S1

The service treatment records show that the veteran was 
involved in two motor vehicle accidents during service 
resulting in low back symptoms.  

Post service VA records treatment for back pain in August 
2004.  The pain was described as intermittent and not too 
severe.  His symptoms had increased in severity following the 
second inservice accident and had become almost constant.  It 
was worsened with prolonged standing or sitting or when 
lifting weights.  He had been prescribed medication for his 
pain with improvement.  Exam showed some discomfort in the 
lumbar region with straight leg raising.  Neurological exam 
was unremarkable.  Low back pain was the assessment.  

When examined by VA in November 2004, the veteran gave a 
history of the inservice vehicle accidents.  He continued to 
have back pain which he rated at a 5 or 6 out of 10.  On 
prolonged standing, running, or sitting his pain increased.  
He was never pain free.  Physical therapy with the use of a 
TENS unit had worked fairly well.  He was now in aquatic 
therapy, but he said that the pain slowly recurred.  He wore 
a weight belt when he lifted weights.  He had no bowel or 
bladder complaints and no erectile problems.  He was able to 
walk unaided without a cane or other external support.  He 
could walk for quite a distance before his back bothered him.  
He was not unsteady and was able to undertake all activities 
of daily living.  

Examination showed that the veteran's gait was symmetric and 
station in bilateral stance was with a level pelvis and an 
erect spine.  He had normal lordosis of 15 degrees.  He could 
forward flex with reversal or lordosis to 60 degrees and 
could extend to only 30 degrees.  Tilt to the right and left 
was to only 30 degrees and right and left rotation was to 20 
degrees.  All motions were soft stops by increased tension in 
the stretched muscles but no firm stops.  Straight leg 
raising was positive at 40 degrees bilaterally because of 
increasing low back.  He could be taken to approximately 45 
degrees but with greatly increased low back pain without 
radiation.  Lasegue's test was negative bilaterally.  
Neurological examination showed deep tendon reflexes were 1+ 
at the knees and 2+ at the ankles and were symmetric.  Motor 
strength was 5/5 throughout.  Sensory was intact to pain and 
light touch throughout.  A magnetic resonance imaging (MRI) 
test showed degenerative disc changes present at L4-L5 and 
L5-S1 without nerve root compression.  

Subsequently dated treatment records report the veteran's 
intervertebral disc disease by history only.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 20 percent evaluation is warranted where 
there is evidence of forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation, 
under those same regulations, requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less. 38 
C.F.R. § 4.71a, DC 5237 (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2): (See also Plate V.)

Under the provisions of DC 5243, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2007).

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5243 (2007).

For purposes of evaluations under DC 5243, "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5243, Note 1. (2007).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5243, Note 2. 38 C.F.R. § 
4.71a, DC 5243 (2007).

The evidence summarized above reflects some limitation of 
motion with complaints of back pain.  Based solely on 
limitation of motion, the current 20 percent rating is 
appropriate.  Limitation that would warrant a rating in 
excess of 20 percent is simply not demonstrated.  

The Court has held that when a DC provides for compensation 
based solely upon limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2007) must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  However, while not explicitly stated, 
in view of the range of motion of the lumbar spine noted on 
VA examinations, which would warrant a 20 percent evaluation, 
and because the veteran's daily activities do not appear to 
significantly limited, it appears that the veteran's 
complaints of pain have been considered in assignment of the 
20 percent evaluation.  The objective evidence does not 
support a finding that the veteran's thoracolumbar spine 
motion is limited to 30 degrees, even considering the 
veteran's complaints of pain.  Accordingly, there is no basis 
for a rating in excess of 20 percent for the veteran's 
service-connected low back disability.

Moreover, no incapacitating episodes of low back pain are 
indicated since military service, although the veteran 
clearly has ongoing pain to some degree.  As indicated above, 
he continues to work, attend school, and lift weights.  No 
significant back complaints are indicated subsequent to the 
VA's 2004 exam.  Thus, a rating in excess of 20 percent is 
not warranted pursuant to DC 5243 and intervertebral disc 
syndrome.  Additionally the evidence does not establish that 
the veteran suffers from ankylosis of the spine, nor has he 
been diagnosed with neurological disability attributable to 
his service-connected low back DDD.  Thus, a higher rating 
based on ankylosis or intervertebral disc syndrome is not 
warranted.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine; and Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 20 percent for DDD at L4-L5 and L5-S1.  

Moreover we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
lumbar disorder, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.

Lastly, the evidence of record does not show marked 
interference with his employment, or that the low back 
condition in the past, or now, requires frequent periods of 
hospitalization, rendering impractical the use of the regular 
schedular standards.  Therefore, the Board does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  

Entitlement to an initial rating in excess of 20 percent for 
DDD, L4-L5 and L5-S1, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


